Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 1/22/2021 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 1 and 9, respectively, of U.S. Patent No. 10,135,775. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are fully disclosed in the patent. The instant claims differ in that they do not recite detailed steps as the patent. One would be motivated to broaden the claims as a way to seek broader patent protection.  
Current Application
U.S. Patent No. 10,135,775
1. A method, comprising: obtaining, by a device and from a web page associated 

























8. A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: obtain transaction information associated with a transaction involving a third party; determine, based on the transaction 





















15. A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: obtain transaction information associated with a transaction involving a third party; access a plurality of messages from at least one messaging account associated with a user associated with the transaction; determine, based on the transaction information, a manner in which to configure a user interface, associated with an application operating on the 




1. A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: receive transaction information that identifies a set of third parties, the set of third parties being associated with a set of 

9. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: receive transaction information that identifies a set of third parties, the set of third parties being associated with a set of transactions; process messages in an electronic messaging account using a set of processing techniques after receiving the transaction information, the messages including a first set of messages related to the set of third parties associated with .



Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 1 and 8, respectively, of U.S. Patent No. 10,904,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are fully disclosed in the patent. The instant claims differ in that they do not recite detailed steps as the patent. One would be motivated to broaden the claims as a way to seek broader patent protection.
Current Application
U.S. Patent No. 10,904,195
1. A method, comprising: obtaining, by a device and from a web page associated with a third party, transaction information associated with a transaction involving the third party; determining, by the device 






















15. A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: obtain transaction information associated with a transaction involving a third party; access a plurality of messages from at least one messaging account associated with a user associated with the transaction; determine, based on the transaction information, a manner in which to configure a user interface, associated with an application operating on the device, to display a message associated with the transaction, the message being included in the plurality of messages; and provide, based on the determined manner 




8. A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: receive transaction information that identifies: a transaction, an individual associated with the transaction, and a third party associated with the transaction; identify, in an electronic messaging account associated with the individual, a set of messages, the set of messages including a first message associated with the transaction; determine a score for the first message based on one or more factors; determine, based on the transaction information and the score for the first message, a manner in which to configure a user interface of .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rankin, JR. et al. (US 2011/0289161, hereinafter referred to as “Rankin”).

Regarding claim 1, Rankin teaches a method, comprising: 
obtaining, by a device and from a web page associated with a third party [0087 – receiving property information directly from a user and/or third party data repository such as webpages, PDF, flyers and/or printed documents], transaction information associated with a transaction involving the third party [0004 – HUB system that facilitates the generation, evaluation, and recording of information and activities related to property transactions and the communications surrounding them as well as the relationships' dependencies, work flows, activities related to activity tracking, and/or the like]; 
determining, by the device and based on the transaction information, a manner in which to configure a user interface, associated with an application operating on the device, to display a message associated with the transaction [0005 - the HUB may be configured to effectuate intelligent inbox coordination, which may facilitate the processing of messages configured as email messages, XML data, HTTP POST message content, and/or the like for economical display and interaction. The HUB's intelligent inbox coordination features may allow for the distillation of large volumes of message data and/or content to highlight and/or direct users to the particular message and/or attachment containing data that is most interesting or relevant to them]; and 
providing, by the device and based on the determined manner in which to configure the user interface, a set of instructions to cause the device to configure the user interface to display the message [0006 - an intelligent inbox coordinating processor-implemented method is disclosed, comprising: retrieving at least one email 

Regarding claim 2, Rankin teaches the method of claim 1, further comprising: determining, based on the web page, an identity of the third party; and wherein the set of instructions further cause the user interface to display the identity of the third party [0089 - a tenant broker scanning a code at a remote location (e.g., from a billboard, sign placed at the property location, flyer, magazine, website, and/or the like) may initiate the automatic sending of a message (e.g., via email, text message, instant message, and/or the like) to a property and/or landlord broker to engage in further discussion, request additional property information (e.g., price, extras, square footage available, and/or the like), and/or the like].

Regarding claim 3, Rankin teaches the method of claim 1, further comprising: obtaining, after obtaining the transaction information, one or more messages from a messaging server [0006 – retrieving at least one email message from an email repository]; and identifying the message, from the one or more messages, based on the 

Regarding claim 4, Rankin teaches the method of claim 1, wherein the message is from at least one of: an email account, a voicemail account, an application notification, or a text message account (abstract – email account).

Regarding claim 5, Rankin teaches the method of claim 1, further comprising: aggregating messages from a plurality of messaging accounts associated with a user [0068 and 0153 – aggregating information]; and wherein the set of instructions further causes the user interface to display messages from at least two of the plurality of messaging accounts (figure 42: step 30, message is aggregated, summarized and displayed in rolodex-style).

Regarding claim 6, Rankin teaches the method of claim 1, further comprising: obtaining, after obtaining the transaction information, data identifying a plurality of messages [0006 – identifying at least one data associated with the message]; processing the plurality of messages to identify, from the plurality of messages, a subset of messages to be processed; and processing the subset of messages to identify the message [0117 – processing set or subset of data].

Regarding claim 7, Rankin teaches the method of claim 1, further comprising: identifying a plurality of messages associated with the third party [0006 – identifying at 

	Claims 8-14 are similar to claims 1-7, respectively, therefore are rejected under the same rationale. However, they differ in that the are in a device form comprising one or more memories and processors. Rankin teaches both device [0070 – hardware devices] comprises memories and processors [0155 – memory 4329, processor 4303]. 

Claims 15-20 are similar to claims 1-6, respectively, therefore are rejected under the same rationale. However, they differ in that they are in a non-transitory computer-readable medium form. Nevertheless, Rankin teaches non-transitory computer readable medium that performs the steps as claimed [0172].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Lee et al., US 20170054668 A1 – classifying message into a predefined group and displaying the message within the group.
2. Shyamsundar Kulkarni,  US 20170255974 A1 – displaying message in group based on transaction.
3. Mao et al., US 20160309000 A1 - loading application specific interfaces associated with third party. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442